Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that 
 Claim limitations “…a display part for displaying…” and “…a control part for displaying…” as recited in claims 1 and 2 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because it use a generic placeholder “part” coupled with functional language “for displaying”  without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, claims 1 and 2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The machine tool 100 further comprises an operation panel 120 with which an operator can operate the machine tool 100. The operation panel 120 comprises a touch panel 122 serving as the display part with which a desired portion can be selected by touching a screen. Individual machine tools have security information for accessing the server such as accounts and passwords, or user authentication information. The display of the touch panel 122 is controlled by the controller 130. Specifically, in the present embodiment, the controller 130 of the machine tool 100 constitutes a control part of the electronic manual. The controller 130 can be connected to a server on which the most recent data of the electronic manual is stored via the Internet (network) (see Paragraph 0020).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 
For more information, see MPEP § 2173 el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Conner et al., U.S. Patent Publication Number 2015/0325047 A1 in view of Kangas et al., U.S. Patent Publication Number 2014/0146038 A1.

Claim 1:
an electronic manual for a machine tool for providing information regarding handling of the machine tool to an operator (see Paragraphs 0022 and 0029 – Conner discloses this limitation in that the augmented reality user interface provides maintenance data of a target apparatus, such as presented in a technical manual.), comprising: 
a display part for displaying a handling instruction display point icon (see Paragraph 0029 – Conner discloses this limitation in that visual data is presented in a user’s visual field using a translucent overlay of icons associated with a target apparatus.), and 
a control part for displaying, when the handling instruction display point icon is selected (see Paragraph 0027 – Conner discloses that user input may include a request to provide an instruction or a request to provide clarifying data associated with an instruction, the user input being in the form of a button-push, toggle-switch, touchscreen selection, or the like.), handling instructions or a list of handling instructions corresponding to the handling instruction display point icon (see Paragraph 0028 – Conner discloses this limitation in that the presentation module then provides maintenance data, obtained by the data acquisition module, to the user in a visual and/or auditory format. Instructions are presented to a user to enable the user to perform tasks to fix, or to simply maintain, operational capabilities of a target apparatus.) overlapping the handling instruction display point (see Paragraph 0045 – Conner discloses this limitation in that the visual instructions may be presented as an overlay to the visual field of the user.).
Conner fails to expressly disclose:
displaying an internal display point icon on an image of the machine tool; and
displaying, when the internal display point icon is selected, an image of the interior of the machine tool corresponding to the internal display point icon.
Kangas teaches:
displaying an internal display point icon on an image of the machine tool (see Paragraph 0044 – Kangas teaches this limitation in that the displayed model may highlight various points-of-interest, such as components of the tool with errors.); and
displaying, when the internal display point icon is selected, an image of the interior of the machine tool corresponding to the internal display point icon (see Paragraph 0045 – Kangas teaches this limitation in that based on a selection of a component, the diagnostic vision program may move “inside” a component to display the components internal to the selected component.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, to modify the electronic manual, disclosed in Conner, to include:
displaying an internal display point icon on an image of the machine tool; and
displaying, when the internal display point icon is selected, an image of the interior of the machine tool corresponding to the internal display point icon
for the purpose of providing more detailed information about internal component failure and repair of a machine or tool (see Paragraph 0055). Further, both Conner and Kangas are concerned with providing visual data regarding a physical tool or machine to a user in augmented reality in response to user input.

Claim 2:
The combination of Conner and Kangas teaches the electronic manual for a machine tool according to claim 1, wherein when the control part receives information regarding a periodic inspection interval or a malfunction of each component of the machine tool from the machine tool, the control part changes the color of the handling instruction display point icon corresponding to the component (see Paragraph 0041 – Conner discloses this limitation in that a target apparatus is any tool, machine, or piece of equipment for which maintenance and/or repair may be required. Also see Paragraph 0045 – Conner further discloses that the target apparatus may be visually emphasized in a translucent overlay. .

Claim 3:
The combination of Conner and Kangas teaches the electronic manual for a machine tool according to claim 1, further comprising a server which is connected to the control part through a network circuit and in which the data of the electronic manual is stored (see Paragraph 0020 – Conner discloses this limitation in that a communication connection between the maintenance assistance system and a maintenance server allows for synchronization.), 
wherein the control part transmits information regarding a point icon selected by the operator and information regarding the machine tool to the server (see Paragraph 0027 – Conner discloses this limitation in that user input may record a reading or measurement to be used by the maintenance assistance system.), and acquires data corresponding to the information regarding the point icon and information regarding the machine tool from the server (see Paragraph 0020 – Conner discloses this limitation in that maintenance data for a target apparatus is downloaded upon synchronization of a communication connection between the maintenance assistance system and a maintenance server.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maggiore, Frank, U.S. Patent Publication Number 2013/0038633 A1, teaches an augmented display system wherein instructions or datasheets are issued to the display device to support the operator with appropriate information to use a specific tool (see Paragraph 0158).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                         /JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143